Citation Nr: 1013364	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-17 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from April 1987 to July 1987.  
She had additional periods of active duty training (ADT) and 
inactive duty training (IDT) between 1987 and 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 2007 rating determination by the above Regional 
Office (RO).  The Veteran testified at a videoconference 
hearing held in February 2010, before the undersigned 
Veterans Law Judge.  A transcript is of record.  The record 
was held open for 30 days to allow the Veteran the 
opportunity to submit additional evidence.  However, no 
evidence was subsequently submitted to VA.  


FINDINGS OF FACT

1.  A claim for service connection for a cervical spine 
disability was denied by the Board in July 1998.

2.  An April 1999 rating action affirmed the denial of 
service connection on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
Veteran was notified, but did not appeal.  This rating action 
was the last final denial as to that issue on any basis 
before the present attempt to reopen the claim.  

3.  The evidence received since the April 1999 rating 
decision is not duplicative of evidence previously 
considered, but it does not relate to an unestablished fact 
needed to substantiate the claim and thereby does not raise a 
reasonable possibility of substantiating the underlying claim 
for service connection.  




CONCLUSIONS OF LAW

1.  The April 1999 RO denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Statutes and Regulations for New and Material 
Evidence

The RO first denied the Veteran's claim of entitlement to 
service connection for a cervical spine disability in rating 
decisions dated in December 1993 and May 1994 on the basis 
that there was no evidence to show the claimed condition 
occurred during any period of active duty, ADT, or IDT.  The 
claim was later denied by the Board in July 1998.  The Board 
decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

In a subsequent decision dated in April 1999, the RO affirmed 
the denial of service connection, on the basis that new and 
material evidence had not been submitted to reopen the claim.  
The Veteran did not appeal and that determination is also 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2009).  In 2007, she filed an 
informal claim, seeking to reopen the matter.  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2009); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Since, the Veteran's most recent request to reopen 
her claim was filed in 2007, the amended regulatory 
provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under 
the current version of section 3.156(a), as is outlined 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
38 C.F.R. § 3.156(a).  

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis which means, in this case, since the rating 
decision in April 1999.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With regard to Reserve service, service connection may be 
granted for any disability resulting from disease or injury 
incurred or aggravated while performing active duty or ADT or 
for an injury incurred or aggravated while performing IDT.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  
In other words, service connection is available for injuries 
and/or diseases incurred during active duty or ADT, but only 
for injuries sustained on IDT.  see McManaway v. West, 
13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) 
(stating that the law "permits service connection for 
persons on inactive duty [training] only for injuries, not 
diseases, incurred or aggravated in line of duty").  

ADT includes full-time duty performed by Reserve or National 
Guard members for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-
time duty) performed by Reserve or National Guard members.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training 
is an example of ADT, while weekend drills are IDT.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  


Factual Background and Analysis

Evidence of record in April 1999 included service treatment 
records and private medical records, dated from 1989 to 1992.  
These records show that on January 10, 1989, the Veteran was 
seen by a chiropractor with a one week history of neck pain. 
In December 1989, she was diagnosed with cervical 
radiculopathy, with right upper extremity symptoms.  An 
August 1990 magnetic resonance imaging (MRI) report showed a 
central and right sided C5-6 disc rupture.  The Veteran 
underwent an anterior cervical diskectomy and fusion at C5-6 
in October 1990.  In May 1992, based upon her medical 
disability of ongoing neck and shoulder pain following a 
cervical discectomy with bony fusion, the Veteran was 
recommended to be reassigned from her reserve duty assignment 
loading cargo onto aircraft, to a non-strenuous job.  She was 
found medically disqualified for reserve duty in September 
1992.  These records indicate the Veteran attributed her neck 
disorder to an injury in 1989 while loading aircraft.

Other evidence of record includes an Air National 
Guard/United States Air Force Reserve Point Credit Summary, 
which shows the Veteran received points for both ADT and IDT 
between 1986 and 1991.  However, the records do not provide 
specific dates, but merely list the total number of days of 
ADT and IDT for each year.  Also of record are several Air 
Force Form 938s which detail the Veteran's active duty 
service from January 9, 1989 to January 13, 1989, from March 
18, 1989 to April 1, 1989, and from November 4, 1991 to 
November 8, 1991.  

As noted previously, the claim for service connection for a 
cervical spine disability was denied by the RO in April 1999 
and not appealed.  The denial was based upon the RO's finding 
that there was no new and material evidence to demonstrate 
that the Veteran's cervical spine disability was related to a 
period of active duty, ADT or IDT.  Therefore, any "new" 
evidence would have to show she injured her neck during a 
period of qualifying service.  

Evidence received since the April 1999 rating decision 
consists of private treatment records, including from the 
Social Security Administration (SSA), dated from 1993 to 
2007; lay statements; and testimony from a personal hearing 
held in February 2010.  The treatment records, although new, 
are not material in that they are cumulative of prior records 
which reflect the Veteran has cervical spine complaints and 
continues to receive treatment for such, on occasion.  The 
Veteran also submitted duplicates of service records that 
were considered at the time of the previous denial.  

In her February 2010 testimony, the Veteran has contended 
that the injury to her neck occurred in October 1989 during a 
weekend drill at Tinker AirForce Base.  She testified that 
she was loading cargo when there was an accident and she 
injured her neck.  To the extent that she has offered 
testimony and lay statements in an attempt to establish 
service connection, the Board notes that such evidence 
essentially constitutes reiterations of assertions made in 
connection with the prior denial, and, thus, cannot be 
considered "new" within the meaning of 38 C.F.R. 
§ 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  In any event, as the Veteran is not a medical 
expert, she is not qualified to express an opinion regarding 
medical causation, and any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For these reasons, the Veteran's 
unsupported assertions, even if new, cannot serve as a 
predicate to reopen the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Here, the additionally-received evidence does not relate to 
the matter of qualifying military service and simply is not 
pertinent to the question of whether the Veteran's current 
cervical spine disability is related to any period of active 
duty, ADT or IDT, (which is the pivotal issue underlying the 
claim for service connection).  Thus, it does not relate to 
unestablished facts needed to substantiate the claim, and 
thereby it cannot raise a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the Veteran's claim for 
service connection for a cervical spine disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in June 2007, August 2007, and March 2008 , 
the RO informed the Veteran of its duty to assist her in 
substantiating her claim under the VCAA, and the effect of 
this duty upon her claim.  These letters informed her of what 
constituted new and material evidence to reopen the 
previously denied, unappealed claim.  She was informed that 
evidence is new if it is submitted to the VA for the first 
time.  She was informed that material evidence must pertain 
to the reason the claim was previously denied.  These letters 
also meet the specificity required under Kent v. Nicholson, 
20 Vet. App. 1 (2006), as the Veteran was advised of the 
exact reason for the previous denial and the evidence needed 
to reopen the claim for service connection.  Finally, the 
letters also informed her of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record.  In this 
case, however, VA need not conduct an examination or obtain a 
medical opinion with respect to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim for service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that there is no basis to find that a remand 
for an examination is required.  

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.



VA has satisfied its duty to assist the Veteran in apprising 
her as to the evidence needed, and in obtaining evidence 
pertinent to her claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim for entitlement to service 
connection for a cervical spine disability is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


